886 F.2d 220
UNITED STATES of America, Appellee,v.James NEAVILL, Appellant.
No. 87-2692.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 1, 1989.Decided Oct. 5, 1989.

On Appeal from the United States District Court for the Eastern District of Missouri;  William L. Hungate, United States District Judge.
David H. Rubin, St. Louis, Mo., for appellant.
Steven E. Holtshouser, St. Louis, Mo., for appellee.
Before LAY, Chief Judge, and McMILLIAN, ARNOLD, JOHN R. GIBSON, FAGG, BOWMAN, WOLLMAN, MAGILL and BEAM, Circuit Judges, en banc.
PER CURIAM.


1
By an order previously entered, the petition for rehearing en banc filed by the United States was granted.  Thus, the panel opinion previously filed, United States v. Neavill, 868 F.2d 1000 (8th Cir.1989), was vacated by operation of law.  Now pending before the Court en banc is Neavill's appeal from the judgment of conviction entered by the District Court.


2
Neavill has filed a motion to dismiss his own appeal.  The motion is granted, and the appeal is dismissed.  This action, of course, leaves in effect the judgment of conviction, which is final and not subject to further review on appeal.


3
It is so ordered.